                  Case 2:20-cv-00984-JLR Document 2 Filed 06/26/20 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7    No.2:20-cv-00984
 8
 9
10           IN THE FEDERAL COURT OF THE UNITED STATES IN AND FOR THE WESTERN
11                         DISTRICT OF THE STATE OF WASHINGTON.
12
13    JACOB BOZEMAN, AUSTIN BOZEMAN,             )
14    JACOB BOZEMAN, AS CLASS                    )
15    REPRESENTATIVE OF JOHN AND JANE DOES )
16    1-100,                                     )
17           Plaintiffs/Petitioners,             ) No. 2:20-cv-00984
18    Vs.                                        )
19    JENNY DURKAN, as MAYOR FOR THE CITY        ) COMPLAINT FOR DECLARATORY
20    OF SEATTLE, THE CITY OF SEATTLE,           ) JUDGMENT, INJUNCTIVE
21    WASHINGTON, JAY INSLEE, as GOVERNOR        ) RELIEF, COSTS, AND DAMAGES.
22    OF THE STATE OF WASHINGTON,                )
23    THE STATE OF WASHINGTON,                   )
24           Defendants/Respondents.             )
25                                               )
26    __________________________________________
27
28             Plaintiffs, for cause of action against the Defendants, state and allege as follows:
29
30                                                    I.PARTIES
31    1.1)     Plaintiff, Jacob Bozeman is a United States citizen, residing in the State of Washington, and is
32             entitled to the protection and benefits all laws and protections provided by the laws and
33             constitutions thereof, respectively; and access to courts of law and equity within those
34             jurisdictions.
35    1.2)     Plaintiff, Austin Bozeman is a United States citizen, residing in the State of Washington, and is
36             entitled to the protection and benefits all laws and protections provided by the laws and
37             constitutions thereof, respectively; and access to courts of law and equity within those
38             jurisdictions.
39    1.3)     Defendant Jenny Durkan is the currently elected, sworn, and acting Mayor of the City of

                                                                 LAW OFFICE OF B. JACOB BOZEMAN
     COMPLAINT FOR DECLARATORY                                   4211- Alderwood Blvd. Ste.100
     JUDGMENT, and INJUNCTIVE RELIEF.                            Lynnwood, Washington. 98036
                                                                 (425) 248-2164

                                                            1
                Case 2:20-cv-00984-JLR Document 2 Filed 06/26/20 Page 2 of 9



 1           Seattle, and subject to all laws and protections provided by the laws and constitutions thereof,
 2           respectively; and to the courts of law and equity within those jurisdictions.
 3    1.4)   Defendant City of Seattle is an incorporated city and municipality located in the State of
 4           Washington, United States of America; and subject to all laws and protections provided by the
 5           laws and constitutions thereof, respectively; and to the courts of law and equity within those
 6           jurisdictions.
 7    1.5)   Defendant Jay Inslee is the currently elected, sworn, and acting Governor of State of
 8           Washington, United States of America, and subject to all laws and protections provided by the
 9           laws and constitutions thereof, respectively; and to the courts of law and equity within those
10           jurisdictions.
11    1.6)   Defendant State of Washington is a duly formed State of the United States of America; and
12           subject to all laws and protections provided by the laws and constitutions thereof, respectively;
13           and to the courts of law and equity within those jurisdictions.
14
15                            II. ALLEGATION OF JURISDICTION AND VENUE
16    2.1    This Court has jurisdiction, pursuant to U.S.C. 28. Article IV Chapter 85. Section(s) 1331, 1343
17           (a) 1-4), et seq. as this action arises under the Constitution of the United States, and
18           Amendments I., IV., and XIV to the Constitution of the United States, as hereinafter more fully
19           appears.
20
21                        II. ALLEGATION OF FACTS AND PLAINTIFF’S CLAIM
22    3.1)   On or about the date of: June 1, 2020, Defendants, and all of them, did allow, aid, abet, and
23           actively facilitate, the exclusive physical occupation, takeover and control of an approximate six
24           city block area of publicly owned real property of an American city, Seattle, Washington, by an
25           un-elected, unauthorized, and violent group of citizens promoting a political special interest
26           group, and/or groups, to the exclusion and detriment of any other citizens of Washington State,
27           or the United States; and as against any other Washington or United States political group(s),
28           programs, movements, or entities.
29
30    3.2)   On or about the above date, Defendants, and all of them, did allow, aid, abet, and actively

                                                               LAW OFFICE OF B. JACOB BOZEMAN
     COMPLAINT FOR DECLARATORY                                 4211- Alderwood Blvd. Ste.100
     JUDGMENT, and INJUNCTIVE RELIEF.                          Lynnwood, Washington. 98036
                                                               (425) 248-2164

                                                          2
               Case 2:20-cv-00984-JLR Document 2 Filed 06/26/20 Page 3 of 9



 1          facilitate, the exclusive physical occupation, takeover and control of an approximate six city
 2          block area of publicly owned real property of an American city, Seattle, Washington by an un-
 3          elected, unauthorized, and violent group of citizens promoting a political special interest group,
 4          and/or groups, to the exclusion and detriment of any other citizens of Washington State, or the
 5          United States; and as against any other Washington or United States political group(s),
 6          programs, movements, or entities by:
 7          a) Abdicating their police power and law enforcement power within the CHAZ/CHOP Zone.
 8          b.) Affirmatively abandoning the only local police station in the CHAZ/CHOP Zone.
 9          c.) Issuing and mandating use and custom policies and orders prohibiting any local or outside
10          police or law enforcement authority from entering within the CHAZ/CHOP Zone to protect
11          or enforce either the law(s), or civil right(s), and all of them, of any citizen of the United States
12          or Washington State from a well founded, and reasonable fear of physical violence and
13          retaliation to their persons and property.
14          d.) Issuing and mandating use and custom policies and orders in prohibition of any lawful
15          police activity which could enforce any law, or the civil right(s) and equal protection of the laws
16          clause of the United States Constitutional Amendments I., IV., and XIV., and/or the civil rights
17          of any persons, or any other persons other than the CHAZ/CHOP special interest group, to
18          peaceably assemble, speak and present different or opposing viewpoints, educational
19          material(s), or political/social view(s) without a well founded, and reasonable fear of physical
20          violence and retaliation to their persons and property.
21          e.) Abdicating, and allowing, aiding, and abetting, any lawful control over portions of the City of
22          Seattle defined as the CHAZ/CHOP Zone to the detriment, exclusion, and prohibition of any
23          other persons right to free and lawful activity, civil rights, and right to peaceably assemble,
24          present different or opposing viewpoints, educational material(s), political view(s) or social
25          perspective(s) of any citizen other than the CHAZ/CHOP special interest group.
26          f.) Abdicating its Covid Policy enforcement policy within the CHAZ/CHOP Zone.
27          g.) Abdicating all lawful police and public safety enforcement.
28          h.) Abdicating, waiving, and ignoring applicable public safety, parade, and occupancy permit
29          application/rules.
30          i).) Abdicating all police, law and order enforcement within the CHAZ/CHOP Zone while

                                                               LAW OFFICE OF B. JACOB BOZEMAN
     COMPLAINT FOR DECLARATORY                                 4211- Alderwood Blvd. Ste.100
     JUDGMENT, and INJUNCTIVE RELIEF.                          Lynnwood, Washington. 98036
                                                               (425) 248-2164

                                                          3
                Case 2:20-cv-00984-JLR Document 2 Filed 06/26/20 Page 4 of 9



1            actively and positively providing to the CHAZ/CHOP special interest group and Zone publicly
 2           paid for barriers, trash, sanitation, septic services at taxpayer expense.
 3           j.) Actively and actually providing the CHAZ/CHOP special interest group within and on the
 4           borders of the CHAZ/CHOP Zone with “trucked in” concrete barricades, barriers, and
 5           “blocking equipment and improvements” to further facilitate and define the publicly owned real
 6           property taken over and physically confiscated and controlled as against the Citizens of the
 7           United States and Washington State.
 8           k.) Actively facilitating and allowing blockage, traffic flow, hygiene, and other human needs to
 9           the CHAZ/CHOP Zone special interest group with the effect of perpetuating the control,
10           dominion, and exclusive use of the CHAZ/CHOP Zone special interest group or groups to the
11           exclusion of all other citizens and their civil rights, under the laws and Constitution of the
12           United States, and Amendments I., IV., and XIV., to the Constitution of the United States.
13           l.) Issuing and mandating use and custom policies and orders in prohibition of any lawful
14           police activity creating a highly likely outcome risk that the city will be sued, and incur further
15           financial liability to future injured parties.
16           m.) Issuing and mandating use and custom policies and orders in prohibition of any lawful
17           police activity, within the CHAZ/CHOP Zone whereby the Police/Safety Authorities are both
18           or either: (a) specifically prohibited from acting in favor of any other citizen’s civil rights, safety,
19           ideology, or political affiliation, or (b) ordered to stay away from a geographically defined area
20           within the CHAZ/CHOP Zone where their services are required.
21           n.) Issuing and mandating use and custom policies and orders in prohibition of any lawful
22           police activity, and blocking lawful police and enforcement authorities with no ingress and
23           egress access to any public or private road, lawful police patrol, investigation, protection of
24           other citizens and law enforcement within the CHAZ/CHOP Zone, or as against any
25           CHAZ/CHOP special interest group.
26
27    3.3)   Excepting United States Federal authority, and enforcement authorities/police, no other
28           persons or entities other than the named defendants are legally responsible, authorized,
29           empowered, and accountable for the orders, authorization, or abdication of control of the
30           lawful police authority, activity, law enforcement, and civil rights protections in the State of

                                                                  LAW OFFICE OF B. JACOB BOZEMAN
     COMPLAINT FOR DECLARATORY                                    4211- Alderwood Blvd. Ste.100
     JUDGMENT, and INJUNCTIVE RELIEF.                             Lynnwood, Washington. 98036
                                                                  (425) 248-2164

                                                              4
                Case 2:20-cv-00984-JLR Document 2 Filed 06/26/20 Page 5 of 9



 1           Washington and the City of Seattle.
 2
 3    3.4)   By abdicating, allowing, aiding and abetting, and actively facilitating as stated herein in
 4           paragraphs 3.1-3.3., and specifically: abdicating and ceding all civil control, possession of city
 5           property, including a police station, and control of the lawful police and law enforcement power
 6           of the State and City to an unelected, unauthorized, dangerous, and violent mob of special
 7           interest groups within the CHAZ/CHOP Zone, Defendants and each of them have: (i.)
 8           allowed portions of their respective jurisdictions to become lawless autonomous zones, which
 9           denies persons living within, and outside of these jurisdictions the equal protection of the laws,
10           (ii.) allowed portions of their respective jurisdictions to become autonomous zones, free from,
11           and un-subject to any reasonable civil restraint, or lawful control, where the life, liberty, and
12           property of the citizens of the United States, State of Washington, and City of Seattle cannot be
13           protected, and have in fact been taken away without due process of law; and: (iii.) allowed
14           portions of their respective jurisdictions to be unable and incapable of enforcing the civil rights
15           of citizens enumerated herein below; and protecting the civil rights of the citizens to: (a.) be
16           free from deprivation of life, liberty, and property without due process of law, (b.) freely and
17           peacefully assemble without a reasonable fear of violence and retaliation against them , (c.)
18           freely speak, write, and publish on all subjects without a reasonable fear of violence and
19           retaliation against them; (d.) be free from the denial of equal protection of the laws to all other
20           persons within their jurisdictions.
21
22    3.5)   On the dates of June 10th., 2020 and June 18th.2020, Plaintiffs, and each of them, did personally
23           experience at the CHAZ/CHOP Zone, physical and graphic intimidation of their rights to exist
24           at, enter, and exit, the CHAZ/CHOP Zone, and, while there, to assert their civil rights to be
25           free from unreasonable search and seizure, violence, and assault and battery to their persons. At
26           all times on those dates, at the CHAZ/CHOP Zone, Plaintiffs, and each of them, did
27           personally experience a real and reasonable fear to engage in free speech, write, and publish on
28           all subjects, to peaceably assemble, and to be free from deprivation of life, liberty, and property
29           without due process of law, without a reasonable fear of violence and retaliation against them
30           by the occupants of CHAZ/CHOP, as allowed and abetted by the Defendants, and all of them.

                                                                LAW OFFICE OF B. JACOB BOZEMAN
     COMPLAINT FOR DECLARATORY                                  4211- Alderwood Blvd. Ste.100
     JUDGMENT, and INJUNCTIVE RELIEF.                           Lynnwood, Washington. 98036
                                                                (425) 248-2164

                                                          5
                Case 2:20-cv-00984-JLR Document 2 Filed 06/26/20 Page 6 of 9



 1
 2    3.6)   By allowing the lawful police power of the city and state to be asserted by a certain un-elected,
 3           un-authorized, violent, and dangerous mob(s) or special interest group or groups within the
 4           CHAZ/CHOP Zone; the Defendants, and each of them, violates: the U.S. Constitution, and
 5           Amendments thereto: I., IV., and XIV., thereof, prohibiting: (i.) the denial of equal protection
 6           of the laws to all other persons within its jurisdiction and (ii.) the denial of life, liberty or
 7           property without due process of law as against both the named Plaintiffs, and other citizens of
 8           the United States, the State of Washington, and the City of Seattle. To wit: …“nor shall any
 9           state deprive any person of life, liberty, or property, without due process of law; nor deny any
10           person within its jurisdiction the equal protection of the laws.
11
12    3.7)   By abdicating lawful city and state governance, possession, and control of a portion of a U.S.
13           City to a one portion of a population, an un-elected, un-authorized, violent, and dangerous
14           mob(s) or special interest group or groups within the CHAZ/CHOP Zone which is allowed to
15           determine its borders, which citizens may enter and exit its borders, who may be searched, what
16           property may be taken, and at what risk or cost to the free citizens of Washington and Seattle,
17           and being deprived of lawful police protection and law enforcement by actions taken by the
18           Defendants, the Defendants, and each of them, violates: the U.S. Constitution, and
19           Amendments I., IV., and XIV., thereof prohibiting: (i.) the denial of equal protection of the
20           laws to all other persons within its jurisdiction and (ii.) the denial of life, liberty or property
21           without due process of law as against both the named Plaintiffs, and other citizens of the
22           United States, the State of Washington, and the City of Seattle. To wit: …“nor shall any state
23           deprive any person of life, liberty, or property, without due process of law; nor deny any person
24           within its jurisdiction the equal protection of the laws.
25
26    3.8)   As of the date of June 25, 2020, the Defendants, and all of them, have continued to allow the
27           conditions and violations of the U.S. Constitution, and Washington State Constitution as
28           described in paragraphs 3.1 through 3.8 herein.
29
30    3.9)   Plaintiff B. Jacob Bozeman brings this suit both as attorney for Austin Bozeman, and also in his

                                                                  LAW OFFICE OF B. JACOB BOZEMAN
     COMPLAINT FOR DECLARATORY                                    4211- Alderwood Blvd. Ste.100
     JUDGMENT, and INJUNCTIVE RELIEF.                             Lynnwood, Washington. 98036
                                                                  (425) 248-2164

                                                            6
                Case 2:20-cv-00984-JLR Document 2 Filed 06/26/20 Page 7 of 9



 1           personal, and in a representative capacity, for a class, and class action, based upon the good
 2           faith information and belief that numerous other U.S., Washington State, and Seattle Citizens,
 3           have been personally affected and violated by Defendants, and all of them by their actions as
 4           stated more fully herein above; that this group of citizens can be reasonably defined and is
 5           ascertainable; that this class consists of numerous citizens who have been effected and violated
 6           in a common manner by Defendants, that their injuries, claims and facts forming the basis
 7           thereof are substantially similar to the Plaintiffs’ named herein; and that there is a reasonable
 8           risk of inconsistency should the matters be brought, and/or tried individually. Injunctive relief
 9           as requested herein is appropriate for all affected members of the class.
10
11                                              VI. RELIEF REQUESTED.
12    4.1)   That the Court adjudge that Defendants and all of them, by their actions as stated herein, have
13           violated the U.S. Constitution, and Amendments I., IV., and XIV., thereof prohibiting: (i.) the
14           denial of the right to free speech and assembly, (ii) the right to be free in their persons and
15           property from unreasonable search and seizure, (iii) the denial of the equal protection of the
16           laws to all other persons within its jurisdiction and (vi.) the denial of life, liberty or property
17           without due process of law as against both the named Plaintiffs, and other citizens of the
18           United States, the State of Washington, and the City of Seattle.
19
20    4.2)   That the Court adjudge it proper that an order of the Court issue, positively restraining,
21           enjoining, and prohibiting Defendant/Respondents from: (a) further violating the U.S.
22           Constitution, and Amendments I., IV., and XIV., thereof prohibiting: (i.) the denial of the right
23           to free speech and assembly, (ii) the right to be free in their persons and property from
24           unreasonable search and seizure, (iii) the denial of the equal protection of the laws to all other
25           persons within its jurisdiction and (vi.) the denial of life, liberty or property without due process
26           of law as against both the named Plaintiffs, and other citizens of the United States, the State of
27           Washington, and the City of Seattle as determined to have occurred by the Court, and (b)
28           further ordering, perpetuating, creating, aiding, or abetting any person/group/political party or
29           social justice entity in favor, and/or to the detriment of the public, citizens of Seattle,
30           Washington, Washington State or any other city or state; or any other person/group/political

                                                                LAW OFFICE OF B. JACOB BOZEMAN
     COMPLAINT FOR DECLARATORY                                  4211- Alderwood Blvd. Ste.100
     JUDGMENT, and INJUNCTIVE RELIEF.                           Lynnwood, Washington. 98036
                                                                (425) 248-2164

                                                           7
                Case 2:20-cv-00984-JLR Document 2 Filed 06/26/20 Page 8 of 9



1            party or social justice entity, as found by the Court to have occurred at the CHAZ/CHOP
2            Zone.
3
4     4.3)   That the Court adjudge it proper that an order of the Court issue, positively restraining,
5            enjoining, and prohibiting Defendant/Respondents from: abdicating, allowing, aiding and
 6           abetting the control of specific portions of the City of Seattle by any person/group/political
 7           party or social justice entity in favor, and/or to the detriment of the public, citizens of Seattle,
 8           Washington, Washington State or any other city or state; or any other person/group/political
 9           party or social justice entity, as found by the Court to have occurred at the CHAZ/CHOP
10           Zone.
11
12    4.4)   That the Court adjudge it proper that an order of the Court issue, positively restraining,
13           enjoining, and prohibiting Defendant/Respondents from: abdicating its lawful police and law
14           enforcement power and jurisdiction to any entity other than the properly elected and/or
15           appointed police or law enforcement authorities, entities or persons to the detriment, exclusion,
16           and prohibition of any lawful police activity which could enforce the U.S. Constitution and
17           Amendments I., IV., and XIV., provisions providing for equal protection under the law; and for
18           the civil rights of any other persons within its jurisdiction to engage in free speech, write, and
19           publish on all subjects, to be free in their persons and property from unreasonable searches and
20           seizures, to peaceably assemble, and to be free from deprivation of life, liberty, and property
21           without due process of law, without a reasonable fear of violence and retaliation against them
22           by the occupants of CHAZ/CHOP, as allowed and abetted by the Defendants, and all of them.
23
24    4.5)   That the Court adjudge it proper that an order of the Court issue that the merits and substance
25           of this Complaint warrant and merit the inclusion of other Plaintiffs as a class, and that this civil
26           action be litigated as a “class action”, based upon the Courts finding that numerous other U.S.,
27           Washington State, and Seattle Citizens, have been personally affected and violated by
28           Defendants, and all of them by their actions as stated in the filed Complaint; that this group of
29           citizens can be reasonably defined and is ascertainable; that this class consists of numerous
30           citizens who have been effected and violated in a common manner by Defendants; that their

                                                                LAW OFFICE OF B. JACOB BOZEMAN
     COMPLAINT FOR DECLARATORY                                  4211- Alderwood Blvd. Ste.100
     JUDGMENT, and INJUNCTIVE RELIEF.                           Lynnwood, Washington. 98036
                                                                (425) 248-2164

                                                           8
                Case 2:20-cv-00984-JLR Document 2 Filed 06/26/20 Page 9 of 9



 1           injuries, claims, and facts forming the basis thereof are substantially similar to the Plaintiffs’
 2           named in the filed Complaint; and that there is a reasonable risk of inconsistency should the
 3           matters be brought, and/or tried individually. Injunctive relief as requested herein is appropriate
 4           for all affected members of the class.
 5
 6    4.6)   For an award of Plaintiffs’ costs to be paid by Defendants, jointly and severally, as allowed or
 7           provided for by any applicable law or jurisprudence.
 8
 9    4.7)   For such other just and equitable relief that the Court shall deem appropriate and/or
10           necessary, or in the interests of justice.
11
12    Dated this _24th.__ day of_June___,2020
13
14
15    _/s/_B.Jacob Bozeman______.
16    B.Jacob Bozeman, Attorney at Law.
17    WSBA.# 21544
18    4211 Alderwood Blvd. Ste. #100
19    Lynnwood, WA. 98036
20    (425)248-2164
21
22    Acknowledged and attested.
23    _/s/_Austin J. Bozeman____________________.
24    Austin J. Bozeman.
25    4205 236th Street SW, F-306
26    Mountlake Terrace WA. 98043
27
28




                                                                LAW OFFICE OF B. JACOB BOZEMAN
     COMPLAINT FOR DECLARATORY                                  4211- Alderwood Blvd. Ste.100
     JUDGMENT, and INJUNCTIVE RELIEF.                           Lynnwood, Washington. 98036
                                                                (425) 248-2164

                                                           9
